DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Species I (claims 1-8 and 21-27) in the reply filed on 07/26/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, 21-23, 25 and 26 is/are rejected under 35 U.S.C. 102 anticipated as being Tomioka by U.S. Patent Publication No. 2022/0058365 (hereinafter Tomioka).
Consider claim 21, Tomioka teaches a display device, comprising: a display panel including a display area and a non-display area at least partially surrounding the display area (Figures 1-2, AA and GA; [0035], display panel), the display area including a plurality of pixels configured to display an image ([0035], display panel): and a fingerprint sensor disposed within the display area of the display panel (Figures 1-2, [0032] and [0034-0035], display device and sensor 10), wherein the fingerprint sensor comprises a light sensing element (Figure 16, PD) and a light guide layer disposed on the light sensing element (Figure 16, 114, 104, 112 and 106), wherein the light guide layer comprises: a plurality of first light-transmitting films (Figure 16, 110); a light-blocking film disposed between neighboring light-transmitting films of the plurality of first light-transmitting films (Figure 16, 112); and a second light-transmitting film disposed between each of the plurality of first light-transmitting films and the light-blocking film (Figure 16, 114).

Consider claim 22, Tomioka teaches all the limitations of claim 21. In addition, Tomioka teaches a refractive index of each of the plurality of first light-transmitting films is equal to a refractive index of the second light-transmitting film ([0111], refractive index of light guide path 110 is preferably from 1.40 to 1.70. [0140], the refractive index portion 114 is preferably from 1.3 to 1.6. Thus, when the refractive index of 110 is 1.5 and the refractive index of 114 is 1.5, then the refractive indexes are equal. [0142], portion same material as that of the light guide path 110 and thus same refractive index).

Consider claim 23, Tomioka teaches all the limitations of claim 21. In addition, Tomioka teaches a refractive index of each of the plurality of first light-transmitting films is larger than a refractive index of the second light-transmitting film ([0111], refractive index of light guide path 110 is preferably from 1.40 to 1.70. [0140], the refractive index portion 114 is preferably from 1.3 to 1.6. Thus, when the refractive index of 110 is 1.7 and the refractive index of 114 is 1.3 Then, the refractive index of 110 is larger than the refractive index of 114. [0140] refers to 114 is a member having a lower refractive index than that light guide path 110).

Consider claim 25, Tomioka teaches all the limitations of claim 21. In addition, Tomioka teaches second light-transmitting film is disposed on an upper surface (the part of 104 located above 110) and side surfaces of each of the plurality of first light-transmitting films (the part of 114 located on the side surfaces of 110).

Consider claim 26, Tomioka teaches all the limitations of claim 21. In addition, Tomioka teaches wherein the second light-transmitting film is disposed on a lower surface of the light-blocking film (the part of 106 located below 112).

Consider claim 1, it includes the limitations of claim 21 and thus rejected by the same reasoning. 

Consider claim 2, it includes the limitations of claim 22 and thus rejected by the same reasoning. 

Consider claim 3, it includes the limitations of claim 23 and thus rejected by the same reasoning. 

Consider claim 6, it includes the limitations of claim 25 and thus rejected by the same reasoning. 

Consider claim 7, it includes the limitations of claim 26 and thus rejected by the same reasoning. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 5 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka as applied to claims 2-3 and 21 above, and further in view of Wu et al. U.S. Patent Publication No. 2020/0327296 (hereinafter Wu).
Consider claim 24, Tomioka teaches all the limitations of claim 21. In addition, Tomioka teaches each of the plurality of first light-transmitting films is an organic film ([0111], 110 is organic material). In addition, Tomioka teaches the low-refractive-index portion may be of any material in [0142].
Tomioka does not appear to specifically disclose inorganic film.
However, in a relate field of endeavor, Wu teaches an optical fingerprint in abstract and further teaches inorganic transparent medium material for medium layer 610 or 620 in [0120] and figure 5.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide an inorganic material as taught by Wu with the benefit that inorganic materials can be transparent as mentioned in [0120]. In addition, the mediums can be integrated as suggested in [0123].

Consider claim 4, it includes the limitations of claim 24 and thus rejected by the same reasoning. 

Consider claim 5, it includes the limitations of claim 24 and thus rejected by the same reasoning. 

Claim(s) 8 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka.
Consider claim 27, Tomioka teaches all the limitations of claim 21. 
Tomioka’s figure 16 do not show a length of one of the plurality of first light-transmitting films in a particular direction is larger than a length of the light-blocking film in the particular direction that is disposed between adjacent ones of the plurality of first light-transmitting films in the particular direction.
However, Tomioka’s figure 13 teaches wherein a length of one of the plurality of first light-transmitting films in a particular direction (D1A2 in figure 13) is larger than a length of the light-blocking film in the particular direction that is disposed between adjacent ones of the plurality of first light-transmitting films in the particular direction (Figure 13, 112 between adjacent 110 (e.g. 110A1 and 110A2)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular length in order to change the aspect ratio of the light path as suggested in [0133]. In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Consider claim 8, it includes the limitations of claim 27 and thus rejected by the same reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. U.S. Patent Publication No. 2019/0197290 teaches a first transparent region 126 and second transparent region 125 for an optical fingerprint sensor as shown in figure 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621